Citation Nr: 1626111	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  15-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for arteriosclerotic cardiovascular disease, claimed as heart disease. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 




 
INTRODUCTION

The Veteran served in the Philippine Commonwealth Army, to include recognized guerilla service, from February 1945 to March 1946.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines which, in pertinent part, denied the Veteran's claim for service connection for heart disease.  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals documents that are either duplicative of the evidence in the VMBS file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Arteriosclerotic cardiovascular disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arteriosclerosis did not manifest within one year of the Veteran's discharge from service. 
CONCLUSION OF LAW

The criteria for service connection for arteriosclerotic cardiovascular disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a May 2013 letter, sent prior to the September 2013 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The May 2013 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's available service records and post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was asked to identify VA and non-VA providers who had treated him for his claimed heart condition and complete authorization forms for any non-VA providers in the May 2013 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, the Board finds that a VA examination and/or opinion is not necessary with respect to the claim for service connection for arteriosclerotic cardiovascular disease decided herein.  Specifically, as will be discussed below, there is no indication that such disorder is related to service beyond the Veteran's conclusory generalized lay statement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Veteran has not alleged a continuity of symptomology.  Moreover, he has not identified an in-service event, injury or disease with respect to his claim nor has he provided any argument with regard to the cause of his claimed disorder.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

Additionally, in February 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488   (2010).

Here, during the February 2016 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, specifically, the service connection claim for arteriosclerotic cardiovascular disease.  The Veterans Law Judge also informed the Veteran of the type of information that would be needed to support the claim and asked questions to elicit whether there were any outstanding records to be obtained.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice from the Board hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Pertinent Statutes and Regulations

The Veteran generally contends that his arteriosclerotic cardiovascular disease was the result of his service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the Veteran's service in the Commonwealth Army of the Philippines including recognized guerilla service from February 1945 to March 1946 meets the basic eligibility criteria for consideration of service connection claims as such benefits are set forth in Chapter 13 of Title 38.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



III.  Analysis 

The Veteran's service treatment records are negative for complaints, treatments or diagnoses related to any heart disorder.  

Post-service treatment records reflect an impression of arteriosclerotic cardiovascular disease in a March 2013 private treatment record.  A March 2013 radiology report notes findings of conically shaped cardiac apex and tortuous aortic arch.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arteriosclerosis within one year following his active duty service discharge in March 1946.  In this regard, the Veteran' available service records are negative for such a disorder and the post-service treatment records do not show a diagnosis of arteriosclerotic disease until March 2013.   As such, presumptive service connection based upon a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for arteriosclerotic cardiovascular disease.  While the evidence of record shows that the Veteran has current arteriosclerotic cardiovascular disease, see March 2013 private treatment record, there is no medical evidence to demonstrate that such is related to his service.  In this regard, the Veteran's records from his service in the Philippine Commonwealth Army, including his separation documents, do not list any heart disorders incurred in service.  While the Veteran has submitted private treatment records suggesting that he has received treatment for a heart condition beginning in March 2013, more than 67 years since the Veteran's service, there is no evidence suggesting an etiological relationship between the Veteran's recognized service and his heart condition. 

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between his arteriosclerotic cardiovascular disease and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he cannot be considered competent to render a probative (i.e., persuasive) etiology opinion,  the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value.

Accordingly, as the probative evidence of record demonstrates that the current arteriosclerotic cardiovascular disease developed decades after service and there is no competent medical evidence linking such disease to service, the Board must find that service connection is not warranted.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for arteriosclerotic cardiovascular disease, that doctrine does not apply. 38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for arteriosclerotic cardiovascular disease is denied.


ORDER

Service connection for arteriosclerotic cardiovascular disease is denied.




_________________________________________________
K.  OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


